Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00439-CR

                                     Enrique GARCIA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2017-CRM-001083-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 12, 2019.


                                              _____________________________
                                              Liza A. Rodriguez, Justice